Exhibit 99.1 Statement Relating to the Filing of Joint Initial Report of BeneficialOwnership of Securities Pursuant to Rules 16a-1(a)(4) and 16a-3(j) The Reporting Persons, COUNTRY Mutual Insurance Company andCOUNTRY Life Insurance Company, are affiliated insurance companiesthat jointly own investments in the subsidiary (AbTech Industries,Inc.) of the Issuer (AbTech Holdings, Inc.) as reflected in theattached SEC Form 3/A. The Reporting Persons maintain offices at 1701N Towanda Avenue, Bloomington, Illinois 61701. Pursuant to Rule16a-1(a)(4), this report shall not be deemed to be an admission thatthe Reporting Persons are the beneficial owners of securities of theIssuer. The Reporting Persons file this joint report in accordancewith Rules 16a-1(a)(4) and 16a-3(j). Dated: March 28, 2011COUNTRY MUTUAL INSURANCE COMPANY By: David A. Magers, Executive Vice President and Chief Financial OfficerBy: /s/ David A. Magers COUNTRY LIFE INSURANCE COMPANY By: David A. Magers, Executive Vice President and Chief Financial OfficerBy: /s/ David A. Magers
